Order filed June 11, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01126-CR
                                ____________

                     NOEL GALVAN CERNA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 155th District Court
                              Austin County, Texas
                       Trial Court Cause No. 2009R-0088


                                    ORDER
      The reporter’s record in this case was originally due January 18, 2013, but
it was not filed. See Tex. R. App. P. 35.1. On January 28, 2013, this court ordered
the court reporter to file the record within 30 days. On February 15, 2013, Vicki L.
Brown, the court reporter responsible for this record, filed a request for an
extension of time of over 90 days to file the record until April 30, 2013. The court
granted an extension until March 21, 2013. When the court reporter failed to file
the record, on April 2, 2013, this court ordered the court reporter to file the record
within 30 days, and instructed the court reporter that if the record was not filed, the
court would consider ordering the trial court to conduct a hearing to determine the
reason for failure to file the record. The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). It is the trial court’s responsibility to arrange for substitute reporters, if
necessary, so that the appellate record may be completed and filed in a timely
manner.

      On April 10, 2013, the court reporter filed a second request for an extension
of time to file the record. Due to the circumstances presented in the motion,
including the size of the record, the court granted a final extension of time to file
the reporter’s record in this appeal until May 15, 2013. The court advised the court
reporter that no further extensions of time would be granted.

      The record was not filed in response to our order. Instead, Vicki L. Brown
filed a further request for an extension of time, but only until May 25, 2013. The
court granted the request and again advised Ms. Brown that no further extensions
would be granted. To date, the record has not been filed. Accordingly, we issue the
following order:

      We order Vicki L. Brown to file the reporter’s record in this case on or
before July 1, 2013. If Vicki L. Brown does not timely file the record as ordered,
the court will issue a show cause order directing her to appear before this court on
a date certain to show cause why she should not be held in contempt for failing to
file the record as ordered. Contempt of court is punishable by a fine and/or
confinement in jail.

                                    PER CURIAM



                                            2